Citation Nr: 1642258	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-46 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral testicular condition, to include on an extraschedular basis.

2.  Entitlement to an initial evaluation in excess of 10 percent for a back scar, residual of a stab wound.

3.  Entitlement to an initial evaluation in excess of 10 percent for a chest scar, residual of a stab wound.

4.  Entitlement to service connection for a lung condition (claimed as due to an in-service stab wound).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2014, this matter was last before the Board, at which time it was remanded for further development.  

Following the most recent adjudication of these matters in a Supplemental Statement of the Case, relevant records were associated with the claims file.  The Veteran, through his appointed representative, has waived initial RO consideration thereof.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that the record shows evidence of unemployment.  However, the Veteran has filed a separate claim of entitlement to a total disability evaluation based upon individual unemployability (TDIU), which was denied in an unappealed June 2015 rating decision.  As such, the issue of entitlement to a TDIU is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).

The issue of entitlement to an initial evaluation in excess of 10 percent for a bilateral testicular condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's back scar, residual of stab wound, is productive of a 5 centimeter (cm) linear scar with pain on applied pressure, and no evidence of either a scar that is deep or causes limitation of motion in an area or areas exceeding six square inches, or a scar causing limitation of function of the affected part.

2.  The evidence of record demonstrates that the Veteran's chest scar, residual of stab wound, is productive of a  16 sq. centimeter (cm) linear scar with pain on applied pressure and decreased sensation, and no evidence of either a scar that is deep or causes limitation of motion in an area or areas exceeding six square inches, or a scar causing limitation of function of the affected part.

3.  It has not been shown by competent and probative evidence that the Veteran incurred a lung disorder, to include emphysema, in service, or that any such disability is otherwise attributable thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent back scar, residual of a stab wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent chest scar, residual of a stab wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

3.  The criteria for service connection for a lung disorder, to include emphysema, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2008.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

VA has obtained the Veteran's service, VA records and SSA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Back and Chest Scar Evaluations

Here the Veteran seeks higher initial evaluations for a scar of the back and a scar of the chest.  By way of history, the Board notes that the service records reflect that the Veteran suffered stab wounds in service in early 1983.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's scars of the back and chest, are each currently assigned a 10 percent disability rating under the provisions of Diagnostic Code 7804 which provides ratings for superficial scars that are painful on examination.  A 10 percent rating is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In September 2008, VA received the Veteran's claims.  In November 2008, he was afforded a VA examination.  At this time, he stated that his wound inhibited him in standing up straight.  Where the abdominal incision was located he felt that it tightened, and did not allow him to stretch.  He had pain in the right upper quadrant from the second stab wound, present all the time, and described as throbbing.  He reported swelling, as well.  He had a scar from where a drainage tube had been  placed, and related that he had no feeling in that area.  He described the abdominal incision as tight.  He stated that the back stab wound gave him pain in that area as well.  He described the pain here as constant ant throbbing, as well as tight.  He described pain with side-to-side movement.  

On objective examination of the abdomen there was a scar present horizontal in the right upper quadrant.  It measured 1 cm in width and was slightly tender.  There was a wide incision present in the midline extending from below the xiphoid sternum distally around the umbilicus to the left and back to the midline approximately 15 cm in length.   It was well healed.  There was no keloid formation.  It was superficial, and not deep.  There was tenderness to palpation.  The scar was slightly hyperpigmented compared to the surrounding skin.  The surrounding skin was normal.  Examination of the back disclosed a stab wound in the left mid back, horizontally oriented.  The scar was tender to palpation.  The area extending from the scar to the midline of the vertebra this area had a decrease in sensation.  There was no mass.  The scar was well-healed.  There was no keloid formation.  The scar was superficial and not deep.  It was not elevated or depressed.  It was slightly hyperpigmented compared to the surrounding skin, which was normal.  The scar from the drainage tube on the lateral chest wall, was well-healed and slightly tender.  There was no elevation or depression.  It was superficial and not deep.  There was no keloid formation or inflammation.  The scar was slightly hyperpigmented compared to the surrounding skin.  The surrounding skin was normal.

In May 2014, the Veteran was afforded a new VA examination.  At this time, painful scar, abdomen, and non-painful scar, back, were assessed.  The abdominal scar was stable, and without frequent loss of skin covering.  It measured 1 cm x 16 cm, and was linear.  It was tender to palpation.  The scar of the upper mid-back area was linear, and measured 5 cm. in length.  Width was apparently nominal.  The scars had no impact on employment.  The examiner remarked that the scar to the abdomen resulted in a moderate degree of pain, but that the scar to back was non-painful. 

Initially, the Board points out that while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, however, these regulations apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)) (summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review).  While the Veteran did not request an evaluation under the revised regulations pertaining to the evaluation of the skin, the Board finds that even considering the applicable revised regulations, the Veteran would not meet the criteria for a higher evaluation under the applicable revised criteria which includes: Diagnostic Code 7801, which provides ratings for a burn scar or scar due to other causes, not of the head, face, or neck, that is deep and nonlinear, Diagnostic Code 7802, which provides ratings for a burn scar or scar due to other causes, not of the head, face, or neck, that is superficial and nonlinear of an area of 144 square inches, and revised Diagnostic Code 7804, which provides a 20 percent rating for three or four scars that are unstable or painful.  However, as the evidence of record does not reflect the presence of deep and nonlinear scars, superficial and nonlinear scars of an area of 144 square inches, or multiple unstable or painful scars, consideration under these new provisions would not afford a higher rating for the Veteran's scars of the chest and back.

After a careful review of the record, the Board finds that the Veteran's scars of the chest and back, do not separately warrant disability ratings in excess of 10 percent at any time throughout the duration of the appeal under Diagnostic Codes 7801, 7802, 7803, 7804 and 7805. 38 C.F.R. § 4.118 (2008).  The Board notes that Diagnostic Codes 7802, 7803 and 7804 do not provide ratings in excess of 10 percent and, as discussed above, the Veteran's scar does not meet the criteria for a higher rating under the revised regulations, effective October 23, 2008.  

In this regard, the Board notes that the objective and probative medical evidence of record, particularly the VA examination reports, demonstrates that Veteran's scar of the chest and abdomen, is productive of a 16 sq. centimeter (cm) linear scar with pain on applied pressure and is absent of other symptoms, including scarring that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 sq. cm.), or a scar causing any limitation of function of the affected part.  VA examinations have shown the scar to manifest by pain, as well as numbness.  It has been characterized as linear.  It has never exhibited skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The Board acknowledges that the Veteran has described the scar as feeling tight and preventing him from standing fully erect; however, objective examination has not demonstrated any limitation of function or motion.  Rather, the evidence indicates that the scar of the chest and abdomen measures 16 cm., is linear, and is painful and numb.  Under these circumstances, a 10 percent evaluation is warranted for a painful and numb scar.  Fenderson, supra.

In this case, assignment of a separate compensable evaluation under a neurological diagnostic code would clearly constitute pyramiding.  The scar's 10 percent rating represents appropriate compensation by analogy for neurological symptoms.  Because the symptoms asserted by the Veteran overlap, i.e. pain and numbness, assignment of a second compensable rating would constitute pyramiding (paying the Veteran twice for the same symptoms) and is prohibited under 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14.  

With respect to the scar of the back, the objective and probative medical evidence of record, particularly the VA examination reports, indicate that this scar has consistently measured 5 cm. in length, and is linear.  VA examination in November 2008 showed it to be tender to palpation, while recent VA examination in May 2014 reflected a non-painful scar.  It has been absent of any symptoms, including deep scarring, or scarring that causes limited motion in an area or areas exceeding 6 square inches (39 sq. cm.), or a scar causing any limitation of function of the affected part.  It has been characterized as linear.  It has never exhibited skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for a scar of the back, residual of stab wound.  Fenderson, supra.

The Board has also considered other applicable diagnostic criteria, however as the Veteran's scar is not characterized by disfigurement of the head, face or neck, dermatitis or eczema, Diagnostic Codes 7800 and 7806 are inapplicable.  38 C.F.R. § 4.118.

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for initial disability ratings in excess of 10 percent at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's scars of the back and chest have been no more than 10 percent disabling since that date, so his ratings cannot be "staged" because the assigned evaluations represent his greatest level of functional impairment attributable to this condition.  Because the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.

Service Connection, Lung Condition

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For claims filed after June 9, 1998, such as the claim considered herein, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This is not a case where it is asserted that a service-connected disability caused the Veteran to use tobacco products after service.  See VAOPGCPREC 6-2003.  The Veteran has made no such assertion and the evidence of record makes no such suggestion.

On the other hand, service connection is not prohibited "for disability or death from a disease which is otherwise shown to have been incurred or aggravated in active military, naval, or air service."  38 U.S.C.A. § 1103(b).  The legislative history of 38 U.S.C.A. § 1103(b) shows the intent to permit claims where the claimed disability manifests while on active duty, even if the claim is based on tobacco use.  See 66 Fed. Reg. 18197 (April 6, 2001).  "Otherwise shown" means that the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or that the disability became manifest during service.  See 38 C.F.R. § 3.303(b) (2011).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran has claimed service connection for a lung disability.  As mentioned above, he was the victim of a stabbing in service.  Service records disclose that the Veteran sustained a pneumothorax during the incident, which occurred in April 1983.  "Pneumothorax is defined as an accumulation of air or gas in the pleural space which may occur spontaneously or as a result of trauma or a pathological process, or be induced deliberately."  Smith v. Derwinski, 2 Vet. App. 461, 462 (1992).  "Pneumothorax is an accumulation of air or gas in the serous membrane investing the lungs an lining the thoracic cavity, which may occur spontaneously or as a result of trauma or a pathological process, or be introduced deliberately.  Yeoman v. Brown, 10 Vet. App. 378, 379 (1997).  

Service records following the stabbing disclose the history of stab wounds, with resultant pneumothorax in April 1983.  At this time, the Veteran underwent an exploratory laparotomy, following evacuation of a small left pneumothorax and a very small amount of non-continuing chest bleeding.  The Veteran was hospitalized and the pneumothorax resolved.  

After the Veteran filed his claim, he was afforded a VA examination in November 2008.  Examination reflected the scars, as outlined above; however, no lung disorder was assessed.  Objective examination showed a normal chest, with no respiratory disease.  The chest fields were clear.  The cardiovascular findings were normal, and pulmonary function tests were not indicated as useful in the assessment by the examiner.  

In April 2014, the Board remanded the claim for a clarifying opinion.  In doing so, the Board recognized that the November 2008 VA examiner found no current lung disorder.  However, VA treatment records following that examination included a May 2010 chest X ray showing a pulmonary nodule, as well as a September 2010 chest CT scan that showed mild to moderate centrolobular emphysema, paraseptal emphysema, and multiple bullae in the right and left apices.  The Board remanded for an opinion to address this evidence.  

VA physical examination in May 2014 resulted in assessment of emphysema, with a diagnosis date of June 2011.  In a December 2014 addendum opinion, the VA examiner noted that the Veteran did indeed sustain a pneumothorax in service.  He also noted that following service the Veteran developed respiratory symptoms and centrilobular emphysema on CT scan.  The examiner explained that it was not likely that the Veteran's stab would result in the assessment of emphysema, and attributed the diagnosis, more likely than not, to the Veteran's history of smoking.  

Entitlement to service connection for a lung condition is not established.  The Board acknowledges that the Veteran sustained stab wounds in service, with a resultant pneumothorax.  However, the pneumothorax resolved following treatment and hospitalization.  No sequela of that diagnosis have been assessed at any time since service.  Rather, the evidence indicates that in approximately 2010 the Veteran was diagnosed as having emphysema.  VA examination has resulted in diagnosis of this disability, and a competent VA examiner has attributed the disability to the Veteran's history of smoking.  Emphysema did not manifest in or remotely close to the Veteran's period of active service.  
Insomuch as the Veteran has attempted to establish a nexus through lay assertions, the Board finds that although he is competent to identify symptoms, the etiology of the Veteran's condition falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the weight of the evidence, lay and medical, preponderates against the claim.  Accordingly, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a back scar, residual of a stab wound, is denied.

Entitlement to an initial evaluation in excess of 10 percent for a chest scar, residual of a stab wound, is denied.

Entitlement to service connection for a lung condition (claimed as due to an in-service stab wound) is denied.


REMAND

In the rating forming the basis of the present appeal, the RO granted service connection for a bilateral testicular condition and assigned 10 percent evaluation for the entire appellate period.  The Veteran has appealed this rating.

The Veteran contends that a higher rating is warranted for his bilateral testicular condition.  VA examination has resulted in assessment of chronic bilateral epididymitis and bilateral hydroceles.  The Veteran has continuously described that he has considerable pain in his testicles on a fairly constant basis, aggravated by activity, exercise, and lifting.  VA examination has indicated the disabilities to be moderately severe.  

The Veteran's bilateral testicular condition, i.e. epididymitis and bilateral varicocele, has been evaluated under 38 C.F.R. § 4.115b, DC 7599-7525.  Under DC 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  Urinary tract infections which result in renal dysfunction-which is not present here-are rated as renal dysfunction. Tubercular infections-which are not present here-are rated in accordance with §§ 4.88b or 4.89, as appropriate.  The use of two rating codes and a "99" denotes a rating by analogy . 38 C.F.R. §§ 4.20, 4.27. 

The Veteran is competent to report experiencing pain in his testicles, including especially upon attempting activity.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds that the Veteran's statements are credible, based the consistency of his statements to VA and his treating clinicians.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

After reviewing all of the clinical evidence and subjective complaints, the Board finds that a higher rating is not available under the schedular criteria because the Veteran does not have a recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran's testicular pain symptoms are not contemplated by the rating code's description of urinary tract infections.  The evidence also includes reports of interference with physical activity manifested by moderately severe testicular pain which must be addressed.  The Board finds that the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.  The Board does not have the authority to assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available, non-duplicative, VA and private treatment records, dated since September 2014, are associated with the claims folder, to specifically include treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois.

2.  Conduct any additional development, include the appropriate VA examination if deemed necessary.  

3.  Then refer the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for a bilateral testicular condition to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


